Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 2/12/2020. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCollom et al (US 2005/0071469 A1) in view of Nielsen (US 7,177,649 B1).

Regarding claim 1, McCollom teaches a method comprising: 
receiving, by one or more processors, a request to utilize an Internet-accessible resource (McCollom [0053] clients request traffic from content provider);
 determining, by one or more processors, a real-time load on a first Internet uplink circuit that is provisioned to the first CSP (McCollom fig. 5 item #502, #503 collect traffic volume data for each service provider link and determine whether to rebalancing; [0059]); determining, by one or more processors, whether the real-time load on the first Internet uplink circuit meets a threshold condition (McCollom [0070] based on traffic volume exceed safety threshold); and 
in response to determining that the real-time load on the first Internet uplink circuit does meet the threshold condition, distributing, by one or more processors, traffic corresponding to executing the received request to utilize the Internet-accessible resource to a second Internet uplink circuit that is provisioned to a second CSP (McCollom fig. 5 item #504 if determined to be rebalance, rebalance traffic among 
However, McCollom does not explicitly teach receiving, by one or more processors, a request to utilize an Internet-accessible resource from a first user; identifying, by one or more processors, a first communications service provider (CSP) that is associated with the user (Note: McCollom [0053] discloses identified requesting clients based on prefix of network address);
Nielsen teaches receiving, by one or more processors, a request to utilize an Internet-accessible resource from a first user and identifying, by one or more processors, a first communications service provider (CSP) that is associated with the user (Nielsen fig. 2 item #201 mobile subscriber send service request; item #203 determine which cell site are able to provide cellular service to subscriber; Nielsen col 5 L15-L45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCollom in view of Nielsen to identifying, by one or more processors, a first communications service provider (CSP) that is associated with the user.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to perform load balance more efficiently i.e. rebalance load associated with specific user request (Nielsen col 5 L15-L45).



Regarding claim 3, McCollom-Nielsen teaches the method of claim 1, wherein the second CSP is different than the first CSP (McColomn [0043] rebalance between different service providers).

Regarding claim 4, McCollom-Nielsen teaches the method of claim 1, wherein determining the real-time load on the first Internet uplink circuit, further comprises: sending, by one or more processors, a bandwidth utilization probe to the first internet uplink circuit (McCollom [0060-0061] collect traffic for each link), and wherein the real-time load is selected from the group consisting of percentage bandwidth utilization, connection speed, load on circuit, and quality of service (McCollom [0066] based on traffic load, utilization, etc).

Regarding claim 5, McCollom-Nielsen teaches the method of claim 1, wherein the request is for an application session with the Internet-accessible resource (McCollom [0053] clients request from content provider)

Regarding claim 6, McCollom-Nielsen teaches the method of claim 1, wherein distributing traffic corresponding to executing the received request further comprises: determining, by one or more processors, respective real-time loads on a plurality of Internet uplink circuits that are respectively provisioned to a plurality of CSPs by a 

Regarding claim 7, McCollom-Nielsen teaches the method of claim 1, wherein the first Internet uplink circuit and the second Internet uplink circuit are bandwidth carrying circuits that are provisioned to respective CSPs. (McColomn [0043] rebalance between different service providers link).

Regarding claims 8-13, 14-19, they do not teach or further define over the limitations in claims 1-6 respectively. Therefore, claims 8-13, 14-19 are rejected for the same reasons as set forth in claims 1-6.

Regarding claim 20, it does not teach or further define over the limitations in claim 7. Therefore, claim 20 is rejected for the same reasons as set forth in claim 7.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senarath et al., US 20140269332 A1: Method and System to Represent the Impact of Load Variation on Service Outage over Multiple Links
Patel et al., US 9775008 B2: System and method for elastic scaling in a push to talk (PTT) platform using user affinity groups
Van Dussen, US 20190253274 A1: NETWORK INTERCONNECTION SERVICE
 Thubert et al., US 20180115487 A1: MULTI-HOMED LOAD-BALANCED RATE-BASED TUNNELS
Mahapatra, US 20170085629 A1: MULTI-HOMING LOAD BALANCING SYSTEM
Zhang, US 20110173339 A1: NETWORK SERVICE ACCESS METHOD AND ACCESS GATEWAY EQUIPMENT

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446



/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446